Citation Nr: 0844174	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disorder to include left shoulder arthrosis.   


REPRESENTATION

Appellant represented by:	Richmond J. Brownson, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1976 to March 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic left shoulder arthrosis.  In November 
2007, the Board determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for chronic left shoulder arthrosis and 
remanded the veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran's service medical records indicate that he 
sustained a left shoulder injury during boot camp.  A 
December 1976 treatment record states that "a month ago, 
[patient] fell in boot camp and wrenched shoulder."  A 
December 1976 Marine Corps orthopedic evaluation notes that 
the veteran had "re-injured shoulder in boot camp."  

The report of a January 2008 VA examination for compensation 
purposes conducted in accordance with the Board's November 
2007 Remand instructions conveys that the examiner found "no 
documentation of any injury while in service."  The veteran 
was diagnosed with "status post left shoulder replacement, 
with prothesis in good position and with mild loss of 
function due to pain."  The VA physician opined that "it is 
my opinion that his current shoulder disability is not due to 
or not permanently aggravated by military service as there is 
no documentation of any injury while he was in service."  
The Board observes that the examiner failed to note or to 
otherwise accept the inservice documentation of a left 
shoulder injury and then based his opinion as to the etiology 
of the veteran's current left shoulder disability 
specifically upon the absence of evidence of an inservice 
left shoulder injury.  Such errors render the January 2008 VA 
examination inadequate for rating purposes.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the veteran should be afforded an 
additional VA evaluation to ascertain whether the veteran's 
pre-existing left shoulder disability increased in severity 
beyond its natural progression as the result of his inservice 
injury and active service in general.  

The report of the January 2008 VA examination for 
compensation purposes reflects that the veteran was on 
"[Social Security Administration (SSA)] disability due to 
shoulder."  Documentation of the veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in granting or denying the veteran's claim is not of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his chronic left shoulder 
disorder.  If possible, the veteran 
should be examined by an examiner other 
than the physician who conducted the 
January 2008 VA examination for 
compensation purposes.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
pre-existing left shoulder disability 
increased in severity beyond its natural 
progression during active service.  

3.  Then readjudicate the issue of 
service connection for a chronic left 
shoulder disorder to include arthrosis 
with express consideration of both the 
provisions of 38 U.S.C.A. §§ 1111, 1137 
(West 2002) and 38 C.F.R. § 3.304(b) 
(2008) and the United States Court of 
Appeals for the Federal Circuit decision 
in Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004). If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC. The veteran should be 
given the opportunity to respond to the 
SSOC. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

